ACCEPTED
                                                                                               01-14-00265-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          7/21/2015 3:03:17 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK




                                                                            FILED IN
                                Nicholas LaHood                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                              Criminal District Attorney
                                                                     7/21/2015 3:03:17 PM
                                   Bexar County, Texas
                                                                     CHRISTOPHER A. PRINE
July 21, 2015                                                                Clerk


Honorable Keith E, Hottle, Clerk
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205


                     RE:    Jonathan Uribe v. The State of Texas
                            Appellate Case No. 01-14-00265-CR
                            Trial Court Case No. 2013-CR-5298
Dear Mr. Hottle:

The Appellants counsel in the instant case has filed a brief pursuant to Anders v.
California, 386 U.S. 738,87 S. Ct. 1402,18 L. Ed. 2d 493 (1967). It is asserted therein
that no reversible error exists in the instant case. Due to the nature of the Appellant’s
pleadings before this Court, the State waives its right to file a Appellee’s brief at the
present time. Should the Court receive a brief from the Appellant acting pro se, the State
stands ready to file a brief in response to that pleading.

Thank you in advance for your consideration.

Sincerely yours,
/s/ Andrew Warthen
ANDREW WARTHEN
Assistant Criminal District Attorney
Bexar County, Texas
Elizondo Tower
101 W. Nueva
(210) 335-2414
S.B.N. 24079547                                         cc: C. Wayne Huff
                                                            Attorney at Law
                                                           P.O. Box 2334
                                                            Boerne, Texas 78006
Attorney for the State